Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species A: Figures 68-70, drawn to an attachment piece with knob-shaped anchors sized to engage in a large aperture in an attachment member, and slide into a smaller aperture in the attachment member.
Species B: Figures 71-73, drawn to an attachment piece with a locking clip with a transversely extending slot and a longitudinally extending slot, a clip receiver with a ramped locking shoulder and a release projection.
Species C: Figures 74-76, drawn to an attachment piece with a knob-shaped anchor sized to engage a V-shaped attachment member formed by the pair of straps and the knob-shaped anchor is slidably mounted within a slot to adjust anchor height, and a flexible finger tab at the end o the V-shaped attachment member.
Species D: Figures 77-78, drawn to an attachment piece with an upper clip receiver, an anchor, a spring member, and a flexible finger loop for quick disengagement of the attachment member.
Species E: Figures 79-80, drawn to an attachment piece with an upper anchor mounted on a rotatable plate to allow the position of the upper anchor to be rotatably adjusted, and a lower anchor fixed in place.
The species are independent or distinct because the yare each mutually exclusive from the other. Each of Species A-E is a mutually exclusive design for attachment pieces of headgear straps, not apparently combinable together. For example, the raised knob anchors insertable into an enlarged slot that narrows to surround the anchor in Species A is mutually exclusive with the raised perpendicular bars that fit the transverse and longitudinal slots of Species B. Similarly, Species C uses a raised knob anchor that fits into a slot that is formed by a pair of straps as opposed to a separate attachment opening, and the anchor is adjustable in a sliding manner, in contrast to Species A and B. Similarly, each species has its own unique mutually exclusive feature. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 21 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Each of the species would require separate text search strategies. For example, Species A has a “sliding” connection with a “narrowing” or “tapering” aperture configured to “encircle” the attachment mechanism and may require unique CPC search areas such as A44B 11/20. Species B requires text searches for a “transversely extending slot” a “clip receiver” and a “ramped locking shoulder” and may require unique CPC search areas such as A44C 5/2057. Species C requires text searches for a knob-shaped anchor “slidably” mounted within a “slot” to “adjust anchor height.” Species D requires text searches for a “spring” member, and a flexible “finger loop” for “quick disengagement” of the attachment member. Species E requires text searches for a “fixed” anchor member, a “rotatable” anchor member on a rotatable plate. Overall, searching the various classifications and text searches for these five different attachment mechanisms is burdensome, and a single species must be elected.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785   

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785